 

Exhibit 10.4

 

CERTIFICATE OF DESIGNATION OF

SERIES C CONVERTIBLE PREFERRED STOCK

OF BIOHITECH GLOBAL, INC.

 

BioHiTech Global, Inc., a corporation organized and existing under the laws of
the State of Delaware ("Company"), hereby certifies that the Board of Directors
of the Company (the "Board of Directors" or the "Board"), pursuant to authority
of the Board of Directors as required by applicable corporate law, and in
accordance with the provisions of its certificate of incorporation and bylaws,
has and hereby authorizes a series of the Company's previously authorized
Preferred Stock, par value $0.0001 per share (the "Preferred Stock"), and hereby
states the designation and number of shares, and fixes the rights, preferences,
privileges, powers and restrictions thereof, as follows: 

 

1.          Designation and Number of Shares. There shall hereby be created and
established a series of preferred stock of the Company designated as “Series C
Convertible Preferred Stock” (the “Preferred Shares”). The authorized number of
Preferred Shares shall be one million (1,000,000) shares. Each Preferred Share
shall have a par value of $0.0001. Capitalized terms not defined herein shall
have the meanings as set forth in Section 23 below.

 

2.          Ranking. The Preferred Shares shall rank junior to any existing and
future Indebtedness, and to the Series A Convertible Preferred Stock, par value
$0.0001 per share (the Series A Preferred Shares”); in respect of the
preferences as to dividends, distributions and payments upon the liquidation,
dissolution and winding-up of the Company (collectively, the “Senior
Securities”) or any future series of existing Indebtedness or preferred stock of
pari passu rank to the Preferred Shares in respect of the preferences as to
dividends, distributions and payments upon the liquidation, dissolution and
winding-up of the Company (collectively, the “Parity Stock”), all shares of the
Series B Convertible Preferred Stock, par value $0.0001 per share (the Series B
Preferred Shares”) and all other shares of capital stock of the Company shall be
junior in rank to all Preferred Shares with respect to the preferences as to
dividends, distributions and payments upon the liquidation, dissolution and
winding-up of the Company (collectively, the “Junior Stock”). The rights of all
such shares of capital stock of the Company shall be subject to the rights,
powers, preferences and privileges of the Preferred Shares. In the event of the
merger or consolidation of the Company with or into another corporation, the
Preferred Shares shall maintain their relative rights, powers, preferences,
privileges, and designations provided for herein and no such merger or
consolidation shall result inconsistent therewith.

 

3.          Dividends.

 

(a)          From and after the date of issuance of any Preferred Shares (the
“Initial Issuance Date”), each holder of such Preferred Shares (each, a “Holder”
and collectively, the “Holders”) shall be entitled to receive dividends (the
“Dividends”), which Dividends shall be paid by the Company out of funds legally
available therefor, payable, subject to the conditions and other terms hereof,
in shares of Common Stock or cash on the Stated Value of such Preferred Shares
at the Dividend Rate which shall be cumulative and shall continue to accrue
whether or not declared and whether or not in any fiscal year there shall be net
profits or surplus available for the payment of dividends in such fiscal year.
Dividends on the Preferred Shares shall commence accumulating on the Initial
Issuance Date and shall be computed on the basis of a 365-day year and actual
days elapsed. Subject to Section 4(c), Dividends shall be payable quarterly, at
the option of the Company, in cash or shares of Common Stock, in arears on each
Dividend Payment Date, commencing on June 30, 2018 and following on the last day
of the month following each quarter on each September 30, December 31, March 31,
and June 30, thereafter, until the Note, together with any and all unpaid
interest thereon is paid in full(each, a “Dividend Date”). If a Dividend Date is
not a Business Day (as defined below), then the Dividend shall be due and
payable on the Business Day immediately following such Dividend Date.
Additionally, after the first Dividend Date, the Holder may request the payment
of any accrued Dividends on any Conversion Date (each, an “Optional Dividend
Date”).

 

1 

 

 

(b)          Dividends shall be payable on the Dividend Date, to the Holders of
record of the Preferred Shares on the applicable Dividend Date, in shares of
Common Stock (the “Dividend Shares”) so long as there has been no Equity
Conditions Failure and so long as the delivery of Dividend Shares would not
violate the provisions of Section 4(e); provided, however, that the Company may,
at its option, pay Dividends on any Dividend Date in cash (the “Cash Dividends”)
or in a combination of Cash Dividends and, so long as there has been no Equity
Conditions Failure, Dividend Shares. The Company shall deliver a written notice
(each, a “Dividend Election Notice”) to each Holder on the Dividend Notice Due
Date (the date such notice is delivered to all of the Holders, the “Dividend
Notice Date”), which notice (1) either (A) confirms that Dividends to be paid on
such Dividend Date shall be paid entirely in Dividend Shares or (B) elects to
pay Dividends as Cash Dividends, Dividend Shares, or as a combination of
Dividend Shares and Cash Dividends and, in any event, specifies the amount of
Dividends that shall be paid as Cash Dividends and the amount of Dividends, if
any, that shall be paid in Dividend Shares and (2) certifies that there has been
no Equity Conditions Failure as of such time, if any portion of the Dividends
shall be paid in Dividend Shares. Notwithstanding anything herein to the
contrary, if no Equity Conditions Failure has occurred as of the Dividend Notice
Date but an Equity Conditions Failure occurs at any time prior to the Dividend
Date, (A) the Company shall provide each Holder a subsequent notice to that
effect and (B) unless such Holder waives the Equity Conditions Failure, the
Dividend payable to such Holder on such Dividend Date shall be paid as Cash
Dividends to be paid to each Holder on a Dividend Date in Dividend Shares shall
be paid in a number of fully paid and non-assessable shares (rounded to the
nearest whole share, with 0.50 or more of a share being rounded up to the
nearest whole share and 0.49 or less of a share being rounded down to the
nearest whole share) of Common Stock equal to the quotient of (1) the amount of
Dividends payable to such Holder on such Dividend Date less any Cash Dividends
paid and (2) the Conversion Price in effect on the applicable Dividend Date.

 

(c)          When any Dividend Shares are to be paid on a Dividend Date to any
Holder, the Company shall (i) (A) provided that (x) the Company’s transfer agent
(the “Transfer Agent”) is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program and (y) such Dividend Shares to be so
issued are eligible for resale pursuant to Rule 144 (as defined in the
Securities Exchange Agreement), credit such aggregate number of Dividend Shares
to which such Holder shall be entitled to such Holder’s or its designee’s
balance account with DTC through its Deposit and Withdrawal at Custodian system,
or (B) if either of the immediately preceding clauses (x) or (y) is not
satisfied, issue and deliver on the applicable Dividend Date, to the address set
forth in the register maintained by the Company for such purpose pursuant to the
Securities Exchange Agreement or to such address as specified by such Holder in
writing to the Company at least two (2) Business Days prior to the applicable
Dividend Date, a certificate, registered in the name of such Holder or its
designee, for the number of Dividend Shares to which such Holder shall be
entitled and (ii) with respect to each Dividend Date, pay to such Holder, in
cash by wire transfer of immediately available funds, the amount of any Cash
Dividend. The Company shall pay any and all taxes that may be payable with
respect to the issuance and delivery of Dividend Shares.

 

2 

 

 

4.          Conversion. Each Preferred Share shall be convertible into validly
issued, fully paid and non-assessable shares of Common Stock (as defined below)
on the terms and conditions set forth in this Section 4.

 

(a)          Holder’s Conversion Right. Subject to the provisions of Section
4(e), at any time or times after the twelve month anniversary of the Initial
Issuance Date (the “Initial Conversion Date”) each Holder shall be entitled to
convert any whole number of Preferred Shares into validly issued, fully paid and
non-assessable shares of Common Stock in accordance with Section 4(d) at the
Conversion Rate (as defined below).

 

(c)          Conversion Rate. The number of validly issued, fully paid and
non-assessable shares of Common Stock issuable upon conversion (the “Conversion
Shares”) of each Preferred Share pursuant to Section 4(a) shall be determined
according to the following formula (the “Conversion Rate”):

 

Conversion Amount
Conversion Price

 

No fractional shares of Common Stock are to be issued upon the conversion of any
Preferred Shares. If the issuance would result in the issuance of a fraction of
a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.

 

(d)          Mechanics of Conversion. The conversion of each Preferred Share
shall be conducted in the following manner:

 

(i)        Holder’s Conversion. Subject to the provisions of Section 4(f), to
convert Preferred Shares into validly issued, fully paid and non-assessable
shares of Common Stock on any date (a “Conversion Date”), a Holder shall deliver
(via electronic mail), for receipt on or prior to 11:59 p.m., New York time, on
such date, a copy of an executed notice of conversion of Preferred Shares
subject to such conversion in the form attached hereto as Exhibit A (the
“Conversion Notice”) to the Company, which Conversion Notice shall be subject to
an adjustment pursuant to Section 8 to the Conversion Price set forth on such
Conversion Notice upon the close of the Principal Market on the Conversion Date.
If required by Section 4(d)(vi), within three (3) Trading Days following a
conversion of any such Preferred Shares as aforesaid, such Holder shall
surrender to a nationally recognized overnight delivery service for delivery to
the Company the original certificates representing the share(s) of Preferred
Shares (the “Preferred Share Certificates”) so converted as aforesaid.

 

3 

 

 

(ii)         Company’s Response. On or before the first (1st) Trading Day
following the date of receipt of a Conversion Notice, the Company shall transmit
by facsimile or electronic mail an acknowledgment of confirmation, in the form
attached hereto as Exhibit B, of receipt of such Conversion Notice to such
Holder and the Transfer Agent, which confirmation shall constitute an
instruction to the Transfer Agent to process such Conversion Notice in
accordance with the terms herein. On or before the second (2nd) Trading Day
following the date of receipt by the Company of such Conversion Notice, the
Company shall (1) provided that (x) the Transfer Agent is participating in DTC
Fast Automated Securities Transfer Program and (y) such Conversion Shares and
Dividend Shares (as applicable) to be so issued are eligible for resale pursuant
to Rule 144 credit such aggregate number of Conversion Shares and Dividend
Shares (as applicable) to which such Holder shall be entitled to such Holder’s
or its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian system, or (2) if either of the immediately preceding clauses (x) or
(y) are not satisfied, issue and deliver (via reputable overnight courier) to
the address as specified in such Conversion Notice, a certificate, registered in
the name of such Holder or its designee, for the number of Conversion Shares and
Dividend Shares (as applicable) to which such Holder shall be entitled. If the
number of Preferred Shares represented by the Preferred Share Certificate(s)
submitted for conversion pursuant to Section 4(c)(vi) is greater than the number
of Preferred Shares being converted, then the Company shall if requested by such
Holder, as soon as practicable and in no event later than three (3) Trading Days
after receipt of the Preferred Share Certificate(s) and at its own expense,
issue and deliver to such Holder (or its designee) a new Preferred Share
Certificate representing the number of Preferred Shares not converted.

 

(iii)        Record Holder. The Person or Persons entitled to receive the shares
of Common Stock issuable upon a conversion of Preferred Shares shall be treated
for all purposes as the record holder or holders of such shares of Common Stock
on the Conversion Date.

 

(iv)        Intentionally omitted.

 

(v)         Pro Rata Conversion; Disputes. In the event the Company receives a
Conversion Notice from more than one Holder for the same Conversion Date and the
Company can convert some, but not all, of such Preferred Shares submitted for
conversion, the Company shall convert from each Holder electing to have
Preferred Shares converted on such date a pro rata amount of such Holder’s
Preferred Shares submitted for conversion on such date based on the number of
Preferred Shares submitted for conversion on such date by such Holder relative
to the aggregate number of Preferred Shares submitted for conversion on such
date. In the event of a dispute as to the number of shares of Common Stock
issuable to a Holder in connection with a conversion of Preferred Shares, the
Company shall issue to such Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 22.

 

4 

 

 

(vi)         Book-Entry. Notwithstanding anything to the contrary set forth in
this Section 4, upon conversion of any Preferred Shares in accordance with the
terms hereof, no Holder thereof shall be required to physically surrender the
certificate representing the Preferred Shares to the Company following
conversion thereof unless (A) the full or remaining number of Preferred Shares
represented by the certificate are being converted (in which event such
certificate(s) shall be delivered to the Company as contemplated by this Section
4(d)(vi)) or (B) such Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
Preferred Shares upon physical surrender of any Preferred Shares. Each Holder
and the Company shall maintain records showing the number of Preferred Shares so
converted by such Holder and the dates of such conversions or shall use such
other method, reasonably satisfactory to such Holder and the Company, so as not
to require physical surrender of the certificate representing the Preferred
Shares upon each such conversion. A Holder and any transferee or assignee, by
acceptance of a certificate, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of any Preferred Shares, the
number of Preferred Shares represented by such certificate may be less than the
number of Preferred Shares stated on the face thereof. Each certificate for
Preferred Shares shall bear the following legend:

 

ANY TRANSFEREE OR ASSIGNEE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS
OF THE COMPANY’S CERTIFICATE OF DESIGNATION RELATING TO THE SHARES OF SERIES C
PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION 4(c)(vi)
THEREOF. THE NUMBER OF SHARES OF SERIES B PREFERRED STOCK REPRESENTED BY THIS
CERTIFICATE MAY BE LESS THAN THE NUMBER OF SHARES OF SERIES C PREFERRED STOCK
STATED ON THE FACE HEREOF PURSUANT TO SECTION 4(c)(vi) OF THE CERTIFICATE OF
DESIGNATION RELATING TO THE SHARES OF SERIES C PREFERRED STOCK REPRESENTED BY
THIS CERTIFICATE.

 

(e)          Taxes. The Company shall pay any and all documentary, stamp,
transfer (but only in respect of the registered holder thereof), issuance and
other similar taxes that may be payable with respect to the issuance and
delivery of shares of Common Stock upon the conversion of Preferred Shares.

 

5 

 

 

(f)          Intentionally omitted.

 

(g)          Anti-Dilution. If, at any time while the Preferred Shares are
outstanding, the Company sells or grants any option to purchase or sells or
grants any right to reprice, or otherwise disposes of or issues, any Common
Stock or Common Stock Equivalents entitling any Person to acquire shares of
Common Stock at or with a conversion formula that creates an effective price per
share that is lower than the then Conversion Price (such lower price or
conversion formula, the “Base Conversion Price” and such issuances,
collectively, a “Dilutive Issuance”) (if the holder of the Common Stock or
Common Stock Equivalents so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share that is lower than the
Conversion Price, such issuance shall be deemed to have occurred for less than
the Conversion Price on such date of the Dilutive Issuance), then the Conversion
Price shall be reduced to equal the Base Conversion Price. Such adjustment shall
be made whenever such Common Stock or Common Stock Equivalents are issued.
Notwithstanding the foregoing, no adjustment will be made under this Section
4(g) in respect of an Exempt Issuance. The Company shall notify the Holders in
writing, no later than the Trading Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this Section 4(g), indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price, conversion formula and other pricing terms (such
notice, the “Dilutive Issuance Notice”). For the avoidance of doubt, whether or
not the Company provides a Dilutive Issuance Notice pursuant to this Section
4(g), upon the occurrence of any Dilutive Issuance, the Holders will be entitled
to receive a number of Conversion Shares based upon the Base Conversion Price on
or after the date of such Dilutive Issuance, regardless of whether the Holder
accurately refers to the Base Conversion Price in the Notice of Conversion.

 

5.          Reserved.

 

6.          Rights Upon Fundamental Transactions. The Company shall not enter
into or be party to a Fundamental Transaction unless (i) the Successor Entity
assumes in writing all of the obligations of the Company under this Certificate
of Designation and the other Transaction Documents in accordance with the
provisions of this Section 6 pursuant to written agreements in form and
substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each holder of Preferred Shares in exchange for such Preferred Shares a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Certificate of Designation, including,
without limitation, having a Stated Value and Dividend Rate equal to the stated
value and dividend rate of the Preferred Shares held by the Holders and having
similar ranking to the Preferred Shares, and reasonably satisfactory to the
Required Holders and (ii) the Successor Entity (including its Parent Entity) is
a publicly traded corporation whose shares of common stock are quoted on or
listed for trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designation and the other Transaction Documents referring to
the “Company” shall refer instead to the Successor Entity), and may exercise
every right and power of the Company and shall assume all of the obligations of
the Company under this Certificate of Designation and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein and therein. In addition to the foregoing, upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to each Holder
confirmation that there shall be issued upon conversion of the Preferred Shares
at any time after the consummation of such Fundamental Transaction, in lieu of
the shares of Common Stock (or other securities, cash, assets or other property
(except such items still issuable under Sections 7(a) and 12, which shall
continue to be receivable thereafter)) issuable upon the conversion of the
Preferred Shares prior to such Fundamental Transaction, such shares of publicly
traded common stock (or their equivalent) of the Successor Entity (including its
Parent Entity) which each Holder would have been entitled to receive upon the
consummation of such Fundamental Transaction had all the Preferred Shares held
by each Holder been converted immediately prior to such Fundamental Transaction
(without regard to any limitations on the conversion of the Preferred Shares
contained in this Certificate of Designation), as adjusted in accordance with
the provisions of this Certificate of Designation. The provisions of this
Section 6 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion of the Preferred Shares.

 

6 

 

 

7.          Rights Upon Issuance of Purchase Rights and Other Corporate Events.

 

(a)          Purchase Rights. In addition to any adjustments pursuant to Section
8 below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then each Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such
Holder could have acquired if such Holder had held the number of shares of
Common Stock acquirable upon complete conversion of all the Preferred Shares
(without taking into account any limitations or restrictions on the
convertibility of the Preferred Shares) held by such Holder immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that such Holder’s right
to participate in any such Purchase Right would result in such Holder exceeding
the Maximum Percentage, then such Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for such Holder until
such time, if ever, as its right thereto would not result in such Holder
exceeding the Maximum Percentage).

  

7 

 

 



(b)          Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that each Holder will thereafter have the right to receive upon a
conversion of all the Preferred Shares held by such Holder (i) in addition to
the shares of Common Stock receivable upon such conversion, such securities or
other assets to which such Holder would have been entitled with respect to such
shares of Common Stock had such shares of Common Stock been held by such Holder
upon the consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of the Preferred Shares
contained in this Certificate of Designation) or (ii) in lieu of the shares of
Common Stock otherwise receivable upon such conversion, such securities or other
assets received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as such Holder would have
been entitled to receive had the Preferred Shares held by such Holder initially
been issued with conversion rights for the form of such consideration (as
opposed to shares of Common Stock) at a conversion rate for such consideration
commensurate with the Conversion Rate. The provisions of this Section 7 shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion of the Preferred Shares
contained in this Certificate of Designation.

 

8.          Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision of Section 7 or Section 12, if the
Company at any time on or after the First Closing subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision of Section 7 or Section
12, if the Company at any time on or after the First Closing combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 8 shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 8 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

8 

 

 



9.          Authorized Shares.

 

(a)          Reservation. The Company shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock equal to
100% of the Conversion Rate with respect to the Conversion Amount of each
Preferred Share as of the Initial Issuance Date (assuming for purposes hereof,
that all the Preferred Shares issuable pursuant to the Securities Purchase have
been issued, such Preferred Shares are convertible at the Conversion Price and
without taking into account any limitations on the conversion of such Preferred
Shares set forth in herein) (assuming for purposes hereof, that all the
Preferred Shares issuable pursuant to the Securities Exchange Agreement have
been issued and without taking into account any limitations on the issuance of
securities set forth herein). So long as any of the Preferred Shares are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the conversion of the Preferred Shares, as of any given
date, 100% of the number of shares of Common Stock as shall from time to time be
necessary to effect the conversion of all of the Preferred Shares issued or
issuable pursuant to the Securities Exchange Agreement assuming for purposes
hereof, that all the Preferred Shares issuable pursuant to the Securities
Exchange Agreement have been issued and without taking into account any
limitations on the issuance of securities set forth herein, provided that at no
time shall the number of shares of Common Stock so available be less than the
number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions contained in this Certificate of
Designation) (the “Required Amount”). The initial number of shares of Common
Stock reserved for conversions of the Preferred Shares and each increase in the
number of shares so reserved shall be allocated pro rata among the Holders based
on the number of Preferred Shares held by each Holder on the Initial Issuance
Date or increase in the number of reserved shares (as the case may be) (the
“Authorized Share Allocation”). In the event a Holder shall sell or otherwise
transfer any of such Holder’s Preferred Shares, each transferee shall be
allocated a pro rata portion of such Holder’s Authorized Share Allocation. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Preferred Shares shall be allocated to the remaining Holders of Preferred
Shares, pro rata based on the number of Preferred Shares then held by such
Holders.

  

(b)          Insufficient Authorized Shares. If, notwithstanding Section 9(a)
and not in limitation thereof, at any time while any of the Preferred Shares
remain outstanding the Company does not have a sufficient number of authorized
and unissued shares of Common Stock to satisfy its obligation to have available
for issuance upon conversion of the Preferred Shares at least a number of shares
of Common Stock equal to the Required Amount (an “Authorized Share Failure”),
then the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve and have available the Required Amount for all of the
Preferred Shares then outstanding. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than ninety (90) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting or obtain written consent of its stockholders for the approval of an
increase in the number of authorized shares of Common Stock. In connection with
such meeting, the Company shall provide each stockholder with a proxy statement
or information statement, as applicable, and shall use its best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its Board to recommend to the stockholders that they
approve such proposal.

 



9 

 

  

10.         Voting Rights.

 

(a)          In addition to any other rights provided for herein or by law, the
holders of the Preferred Shares shall be entitled to vote, together with the
holders of Common Stock, as one class on all matters as to which holders of
Common Stock shall be entitled to vote, in the same manner and with the same
effect (subject to the provisions of the next sentence) as such Common Stock
holders. In any such vote, each of the Preferred Shares shall entitle the holder
thereof to vote at the rate of four (4) votes per each of the Preferred Shares
owned by the Holder.

 

(b)          In the event the holders of the Preferred Shares are required to
vote as a class, the affirmative vote of holders of not less than a majority of
the then outstanding Preferred Shares shall be required to approve each such
matter to be voted upon and if any matter is approved by such requisite
percentage of holders of the Preferred Shares, such approval shall bind all
holders of the Preferred Shares.

 

(c)          As set forth in Section 13, the terms of the Preferred Shares may
be amended, modified or waived only with the consent of the holders of a
majority of the then outstanding shares of the Preferred Shares, voting as one
class, either expressed in writing or at a meeting called for that purpose.

 

(d)          Each share of the Preferred Shares shall entitle the holder thereof
to one vote on all matters to be voted on by the holders of the Preferred Shares
as a class.

 

11.         Liquidation, Dissolution, Winding-Up. In the event of a Liquidation
Event, the Holders shall be entitled to receive in cash out of the assets of the
Company, whether from capital or from earnings available for distribution to its
stockholders (the “Liquidation Funds”), before any amount shall be paid to the
holders of any of shares of Junior Stock, an amount per Preferred Share equal to
the Stated Value on the date of such payment, provided that if the Liquidation
Funds are insufficient to pay the full amount due to the Holders and holders of
shares of Parity Stock, then each Holder and each holder of Parity Stock shall
receive a percentage of the Liquidation Funds equal to the full amount of
Liquidation Funds payable to such Holder and such holder of Parity Stock as a
liquidation preference, in accordance with their respective certificate of
designations (or equivalent), as a percentage of the full amount of Liquidation
Funds payable to all holders of Preferred Shares and all holders of shares of
Parity Stock. To the extent necessary, the Company shall cause such actions to
be taken by each of its Subsidiaries so as to enable, to the maximum extent
permitted by law, the proceeds of a Liquidation Event to be distributed to the
Holders in accordance with this Section 11. All the preferential amounts to be
paid to the Holders under this Section 11 shall be paid or set apart for payment
before the payment or setting apart for payment of any amount for, or the
distribution of any Liquidation Funds of the Company to the holders of shares of
Junior Stock in connection with a Liquidation Event as to which this Section 11
applies.

 

10 

 

 

12.         Participation. In addition to any adjustments pursuant to Section 8,
the Holders shall, as holders of Preferred Shares, be entitled to receive such
dividends paid and distributions made to the holders of shares of Common Stock
to the same extent as if such Holders had converted each Preferred Share held by
each of them into shares of Common Stock (without regard to any limitations on
conversion herein or elsewhere) and had held such shares of Common Stock on the
record date for such dividends and distributions. Payments under the preceding
sentence shall be made concurrently with the dividend or distribution to the
holders of shares of Common Stock (provided, however, to the extent that a
Holder’s right to participate in any such dividend or distribution would result
in such Holder exceeding the Maximum Percentage, then such Holder shall not be
entitled to participate in such dividend or distribution to such extent (or the
beneficial ownership of any such shares of Common Stock as a result of such
dividend or distribution to such extent) and such dividend or distribution to
such extent shall be held in abeyance for the benefit of such Holder until such
time, if ever, as its right thereto would not result in such Holder exceeding
the Maximum Percentage).

 

13.         Vote to Change the Terms of or Issue Preferred Shares. In addition
to any other rights provided by law, except where the vote or written consent of
the holders of a greater number of shares is required by law or by another
provision of the Certificate of Incorporation, without first obtaining the
affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders, voting together as a single
class, the Company shall not amend or repeal any provision of, or add any
provision to, its Certificate of Incorporation or bylaws, or file any
certificate of designations or articles of amendment of any series of shares of
preferred stock, if such action would adversely alter or change in any respect
the preferences, rights, privileges or powers, or restrictions provided for the
benefit, of the Preferred Shares, regardless of whether any such action shall be
by means of amendment to the Certificate of Incorporation or by merger,
consolidation or otherwise; provided, however, the Company shall be entitled,
without the consent of the Required Holders unless such consent is otherwise
required by the DGCL, to (a) amend the Certificate of Incorporation to
effectuate one or more reverse stock splits of its issued and outstanding Common
Stock for purposes of maintaining compliance with the rules and regulations of
the Principal Market; (b) purchase, repurchase or redeem any shares of capital
stock of the Company junior in rank to the Preferred Shares (other than pursuant
to equity incentive agreements (that have in good faith been approved by the
Board) with employees giving the Company the right to repurchase shares upon the
termination of services); or (c) issue any preferred stock that is junior in
rank to the Preferred Shares.

 

14.         Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificates representing Preferred Shares (as to which a
written certification and the indemnification contemplated below shall suffice
as such evidence), and, in the case of loss, theft or destruction, of an
indemnification undertaking by the applicable Holder to the Company in customary
and reasonable form and, in the case of mutilation, upon surrender and
cancellation of the certificate(s), the Company shall execute and deliver new
certificate(s) of like tenor and date.

 

15.         Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Certificate of Designation
shall be cumulative and in addition to all other remedies available under this
Certificate of Designation and any of the other Transaction Documents, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), and no remedy contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy. Nothing herein shall limit any
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Certificate of Designation. The Company
covenants to each Holder that there shall be no characterization concerning this
instrument other than as expressly provided herein. Amounts set forth or
provided for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by a Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof). The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holders
and that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach,
each Holder shall be entitled, in addition to all other available remedies, to
an injunction restraining any such breach or any such threatened breach, without
the necessity of showing economic loss and without any bond or other security
being required, to the extent permitted by applicable law. The Company shall
provide all information and documentation to a Holder that is requested by such
Holder to enable such Holder to confirm the Company’s compliance with the terms
and conditions of this Certificate of Designation.

 

11 

 

 

16.         Noncircumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Certificate of Designation, and will at all times in good faith carry
out all the provisions of this Certificate of Designation and take all action as
may be required to protect the rights of the Holders. Without limiting the
generality of the foregoing or any other provision of this Certificate of
Designation, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon the conversion of any Preferred Shares above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the conversion of
Preferred Shares and (iii) shall, so long as any Preferred Shares are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Preferred Shares, the maximum number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of the Preferred Shares then outstanding (without regard to any limitations on
conversion contained herein).

 

17.         Failure or Indulgence Not Waiver. No failure or delay on the part of
a Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party. This
Certificate of Designation shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any Person as the drafter
hereof.

 

18.         Notices. The Company shall provide each Holder of Preferred Shares
with prompt written notice of all actions taken pursuant to the terms of this
Certificate of Designation, including in reasonable detail a description of such
action and the reason therefor. Whenever notice is required to be given under
this Certificate of Designation, unless otherwise provided herein, such notice
must be in writing and shall be given in accordance with the signature page of
the Securities Exchange Agreement. Without limiting the generality of the
foregoing, the Company shall give written notice to each Holder (i) promptly
following any adjustment of the Conversion Price, setting forth in reasonable
detail, and certifying, the calculation of such adjustment and (ii) at least
fifteen (15) days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any grant, issuances, or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to all holders of shares of Common Stock as a class or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided, in each case, that such information shall
be made known to the public prior to, or simultaneously with, such notice being
provided to any Holder.

 

12 

 

 

19.         Transfer of Preferred Shares. Subject to the restrictions set forth
in the Securities Exchange Agreement, a Holder may transfer some or all of its
Preferred Shares without the consent of the Company.

 

20.         Preferred Shares Register. The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Holders), a register for the Preferred Shares, in
which the Company shall record the name, address and facsimile number of the
Persons in whose name the Preferred Shares have been issued, as well as the name
and address of each transferee. The Company may treat the Person in whose name
any Preferred Shares is registered on the register as the owner and holder
thereof for all purposes, notwithstanding any notice to the contrary, but in all
events recognizing any properly made transfers.

 

21.         Amendment. This Certificate of Designation or any provision hereof
may be amended by obtaining the affirmative vote at a meeting duly called for
such purpose, or written consent without a meeting in accordance with the DGCL,
of the Required Holders, voting separate as a single class, and with such other
stockholder approval, if any, as may then be required pursuant to the DGCL and
the Certificate of Incorporation.

 

22.         Dispute Resolution.

 

(a)          Submission to Dispute Resolution.

 

(i)          In the case of a dispute relating to a Conversion Price, a VWAP, or
a fair market value or the arithmetic calculation of a Conversion Rate (as the
case may be) (including, without limitation, a dispute relating to the
determination of any of the foregoing), the Company or the applicable Holder (as
the case may be) shall submit the dispute to the other party via facsimile (A)
if by the Company, within two (2) Business Days after the occurrence of the
circumstances giving rise to such dispute or (B) if by such Holder at any time
after such Holder learned of the circumstances giving rise to such dispute. If
such Holder and the Company are unable to promptly resolve such dispute relating
to such Closing Sale Price, such Conversion Price, such VWAP or such fair market
value, or the arithmetic calculation of such Conversion Rate (as the case may
be), at any time after the second (2nd) Business Day following such initial
notice by the Company or such Holder (as the case may be) of such dispute to the
Company or such Holder (as the case may be), then such Holder may, at its sole
option, select an independent, reputable investment bank to resolve such
dispute.

 

13 

 

 

(ii)         Such Holder and the Company shall each deliver to such investment
bank (A) a copy of the initial dispute submission so delivered in accordance
with the first sentence of this Section 22 and (B) written documentation
supporting its position with respect to such dispute, in each case, no later
than 5:00 p.m. (New York time) by the fifth (5th) Business Day immediately
following the date on which such Holder selected such investment bank (the
“Dispute Submission Deadline”) (the documents referred to in the immediately
preceding clauses (A) and (B) are collectively referred to herein as the
“Required Dispute Documentation”) (it being understood and agreed that if either
such Holder or the Company fails to so deliver all of the Required Dispute
Documentation by the Dispute Submission Deadline, then the party who fails to so
submit all of the Required Dispute Documentation shall no longer be entitled to
(and hereby waives its right to) deliver or submit any written documentation or
other support to such investment bank with respect to such dispute and such
investment bank shall resolve such dispute based solely on the Required Dispute
Documentation that was delivered to such investment bank prior to the Dispute
Submission Deadline). Unless otherwise agreed to in writing by both the Company
and such Holder or otherwise requested by such investment bank, neither the
Company nor such Holder shall be entitled to deliver or submit any written
documentation or other support to such investment bank in connection with such
dispute (other than the Required Dispute Documentation) .

 

(iii)        The Company and such Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Company and such Holder
of such resolution no later than ten (10) Business Days immediately following
the Dispute Submission Deadline. The fees and expenses of such investment bank
shall be borne solely by the Company, and such investment bank’s resolution of
such dispute shall be final and binding upon all parties absent manifest error.

 

(b)          Miscellaneous.

 

(i)          The Company expressly acknowledges and agrees that (i) this Section
22 constitutes an agreement to arbitrate between the Company and each Holder
(and constitutes an arbitration agreement) under §7501, et seq. of the New York
Civil Practice Law and Rules (“CPLR”) and that any Holder is authorized to apply
for an order to compel arbitration pursuant to CPLR §7503(a) in order to compel
compliance with this Section 22, (ii) the terms of this Certificate of
Designation and each other applicable Transaction Document shall serve as the
basis for the selected investment bank’s resolution of the applicable dispute,
such investment bank shall be entitled (and is hereby expressly authorized) to
make all findings, determinations and the like that such investment bank
determines are required to be made by such investment bank in connection with
its resolution of such dispute and in resolving such dispute such investment
bank shall apply such findings, determinations and the like to the terms of this
Certificate of Designation and any other applicable Transaction Document, (iii)
the applicable Holder (and only such Holder with respect to disputes solely
relating to such Holder), in its sole discretion, shall have the right to submit
any dispute described in this Section 22 to any state or federal court sitting
in the City of New York, Borough of Manhattan, subject to any choice of law
provision in the Securities Exchange Agreement, in lieu of utilizing the
procedures set forth in this Section 22 and (iv) nothing in this Section 22
shall limit such Holder from obtaining any injunctive relief or other equitable
remedies (including, without limitation, with respect to any matters described
in this Section 22).

 

14 

 

 

(ii)         Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Certificate of Designation, unless otherwise expressly
set forth herein, such payment shall be made in lawful money of the United
States of America by a certified check drawn on the account of the Company and
sent via overnight courier service to such Person at such address as previously
provided to the Company in writing, provided that such Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and
such Holder’s wire transfer instructions. Whenever any amount expressed to be
due by the terms of this Certificate of Designation is due on any day which is
not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day. Any amount due hereunder which is not paid when due
shall result in a late charge being incurred and payable by the Company in an
amount equal to interest on such amount at the rate of nine percent (9%) per
year from the date such amount was due until the same is paid in full (“Late
Charge”).

 

23.          Certain Defined Terms. For purposes of this Certificate of
Designation, the following terms shall have the following meanings:

 

(a)           “Additional Amount” means, as of the applicable date of
determination, with respect to each Preferred Share, all declared and unpaid
Dividends on such Preferred Share.

 

(b)            “Bloomberg” means Bloomberg, L.P.

 

(c)            “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(d)            “Closing Sale Price” means, for any security as of any date, the
last closing trade price for such security on the Principal Market, as reported
by Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price (as the case may be) then
the last trade price of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last trade price of such security in the over-the-counter market
on the electronic bulletin board for such security as reported by Bloomberg. If
the Closing Sale Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Sale Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the applicable Holder. If the Company and such Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 22. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

 

15 

 

 

(e)             “Common Stock” means (i) the Company’s shares of common stock,
$0.0001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(f)             “Common Stock Equivalents” means any securities of the Company
or the Subsidiaries which would entitle the holder thereof to acquire at any
time Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is at any time convertible into
or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

(g)            “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(h)            “Conversion Amount” means, with respect to each Preferred Share,
as of the applicable date of determination, the Stated Value thereof.

 

(i)             “Conversion Price” means $4.75, subject to adjustment as
provided in this Certificate of Designation.

 

(j)             “Convertible Securities” means any stock or other security
(other than Options) that is at any time and under any circumstances, directly
or indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(k)           “Dividend Notice Due Date” means the eleventh (11th) Trading Day
immediately prior to the applicable Dividend Date.

 

(l)             “Dividend Rate” means six percent (10.25%) per annum.

 

16 

 

 

(m)          “Eligible Market” means The New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, or the Principal Market.

 

(n)           “Equity Conditions” means: (i) with respect to the applicable date
of determination all of the shares of Common Stock issuable upon conversion of
all of the Preferred Shares are freely tradable without the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on conversion contained herein); (ii) on each
day during the period beginning thirty (30) days prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock (including all of
the shares of Common Stock issuable upon conversion of all of the Preferred
Shares) is listed or designated for quotation (as applicable) on an Eligible
Market and shall not have been suspended from trading on an Eligible Market
(other than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company);
(iii) on each day during the Equity Conditions Measuring Period, the Company
shall have delivered all shares of Common Stock issuable upon conversion of
Preferred Shares on a timely basis as set forth in Section 4 hereof, and all
other shares of capital stock required to be delivered by the Company on a
timely basis as set forth in the other Transaction Documents; (iv) any shares of
Common Stock to be issued in connection with the event requiring determination
may be issued in full without violating Section 4(e) hereof (each Holder
acknowledges that the Company shall be entitled to assume that this condition
has been met for all purposes hereunder absent written notice from such Holder);
(v) any shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating the rules or
regulations of the Eligible Market on which the Common Stock is then listed or
designated for quotation (as applicable); (vi) on each day during the Equity
Conditions Measuring Period, no public announcement of a pending, proposed or
intended Fundamental Transaction shall have occurred which has not been
abandoned, terminated or consummated; (vii) the Company shall have no knowledge
of any fact that would reasonably be expected to cause any of the shares of
Common Stock issuable upon conversion of any Preferred Shares to not be freely
tradable without the need for registration under any applicable state securities
laws (disregarding any limitation on conversion contained herein); (viii) no
Holder shall be in possession of any material, non-public information provided
to any of them by the Company, any of its Subsidiaries or any of their
respective affiliates, employees, officers, representatives, agents or the like;
(ix) on each day during the Equity Conditions Measuring Period, the Company
otherwise shall have been in material compliance with each, and shall not have
breached any, provision, covenant, representation or warranty of any Transaction
Document; (x) there shall be no Triggering Events; (xi) The Company’s Common
Stock is not subject to a “DTC chill”; (xii) the Company is current on all of
its filings under the Exchange Act; (xiv) the Preferred Shares may be able to be
delivered via an “Automatic Conversion” of principal and/or interest.

 

17 

 

 

(o)           “Equity Conditions Failure” means, with respect to any date of
determination, that on any day during the period commencing twenty (20) Trading
Days immediately prior to such date of determination, the Equity Conditions have
not been satisfied (or waived in writing by the Required Holders).

 

(p)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(q)            “Exempt Issuance” means the issuance of (a) shares of Common
Stock or options to employees, officers, directors, advisors or independent
contractors of the Company pursuant to any stock or option plan duly adopted for
such purpose, (b) shares of Common Stock, warrants or options to advisors or
independent contractors of the Company for compensatory purposes, (c) securities
upon the conversion, exchange of, or redemption of any Securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the First Closing,
provided that such securities have not been amended since such date to increase
the authorized number of such securities or to decrease the conversion price or
exchange price of such securities, (d) securities issuable pursuant to any
contractual anti-dilution obligations of the Company in effect as of the First
Closing, provided that such obligations have not been materially amended since
such date, and (e) securities issued pursuant to acquisitions or any other
strategic transactions approved by the Board of Directors, provided that any
such issuance shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

 

(r)             “Fundamental Transaction” means that (i) the Company or any of
its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into (whether or not the Company
or any of its Subsidiaries is the surviving corporation) any other Person, or
(2) sell, lease, license, assign, transfer, convey or otherwise dispose of all
or substantially all of its respective properties or assets to any other Person,
or (3) allow any other Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than fifty percent (50%) of the outstanding
shares of Voting Stock of the Company (not including any shares of Voting Stock
of the Company held by the Person or Persons making or party to, or associated
or affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than fifty percent (50%) of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock of the Company held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination), or (5)
reorganize, recapitalize or reclassify the Common Stock, or (ii) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act and the rules and regulations promulgated thereunder) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty percent (50%) of the aggregate ordinary voting
power represented by issued and outstanding Voting Stock of the Company.

 

18 

 

 

(s)            “GAAP” means United States generally accepted accounting
principles, consistently applied.

 

(t)            “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with generally accepted
accounting principles) (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement are limited to repossession or sale of such
property), (F) all monetary obligations under any leasing or similar arrangement
which, in connection with generally accepted accounting principles, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above.

 

(u)            “Liquidation Event” means, whether in a single transaction or
series of transactions, the voluntary or involuntary liquidation, dissolution or
winding up of the Company or such Subsidiaries the assets of which constitute
all or substantially all of the assets of the business of the Company and its
Subsidiaries, taken as a whole.

 

(v)           “Material Adverse Effect” means any material adverse effect on (i)
the business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
subsidiary, either individually or taken as a whole, (ii) the transactions
contemplated hereunder or (iii) the authority or ability of the Company to
perform any of its obligations hereunder.

 

(x)            “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

 

(y)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

19 

 

 

(z)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(aa)          “Principal Market” means the OTC PINK, OTCQB, OTCQX, or OTCBB.

 

(bb)          “Redemption Notices” means, collectively, the Triggering Event
Redemption Notice, the Subsequent Financing Event Redemption Notice, and each of
the foregoing, individually, a “Redemption Notice”.

 

(cc)          “Redemption Prices” means, collectively, the Triggering Event
Redemption Price, the Company One-Time Redemption Price, the Subsequent
Financing Redemption Price, and each of the foregoing, individually, a
“Redemption Price”.

 

(dd)          “Required Holders” means the holders of at least a majority of the
outstanding Preferred Shares.

 

(ee)          “Securities” means, collectively, the Preferred Shares and the
shares of Common Stock issuable upon conversion of the Preferred Shares.

 

(ff)           “Securities Exchange Agreement” shall mean that certain
Securities Exchange Agreement, dated on or about the date of the filing of this
Certificate of Designation, by and between the Company and the Holder.

 

(gg)          “Stated Value” shall mean $10.00 per share, subject to adjustment
for stock splits, stock dividends, recapitalizations, reorganizations,
reclassifications, combinations, subdivisions or other similar events occurring
after the Initial Issuance Date with respect to the Preferred Shares.

  

(hh)          “Stockholder Approval” means, for the purposes of this Certificate
of Designation and any other Transaction Document, the affirmative approval of
the stockholders of the Company providing for the Company’s issuance of all of
the Securities as described in the Transaction Documents if and to the extent
required in accordance with applicable law and the rules and regulations of the
Principal Market.

 

(ii)             “Subsidiary” or “Subsidiaries” means any subsidiary of the
Company, including, where applicable, any direct or indirect subsidiary of the
Company formed or acquired after the date hereof.

 

(jj)             “Successor Entity” means the Person (or, if so elected by the
Required Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.

 

20 

 

 

(kk)          “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Required Holders.

 

(ll)            “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers, trustees or other similar governing body of
such Person (irrespective of whether or not at the time capital stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

(mm)        “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and such Holder. If the Company and such Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 22. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

 

24.         Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Certificate of Designation, unless the Company
has in good faith determined that the matters relating to such notice do not
constitute material, non-public information relating to the Company or any of
its Subsidiaries, the Company shall simultaneously with any such receipt or
delivery publicly disclose such material, non-public information on a Current
Report on Form 8-K or otherwise. In the event that the Company believes that a
notice contains material, non-public information relating to the Company or any
of its Subsidiaries, the Company so shall indicate to each Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, each Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, non-public information relating to the
Company or its Subsidiaries. Nothing contained in this Section 24 shall limit
any obligations of the Company, or any rights of any Holder.

 

(Remainder of the page left intentionally blank.)

 

21 

 

 

IN WITNESS WHEREOF, the Company has caused this Certificate of Designation of
Series C Convertible Preferred Stock of Inc. to be signed by its duly authorized
officer on this 22nd day of January 2018.

 

  BioHiTech Global, Inc.         By:         Name:   Brian C. Essman    
Title:     Chief Financial Officer & Treasurer

  

22 

 

 

EXHIBIT A

 

BioHiTech Global, Inc.

 

CONVERSION NOTICE

 

Reference is made to the Certificate of Designation of Series C Convertible
Preferred Stock of BioHiTech Global, Inc. (the “Certificate of Designation”). In
accordance with and pursuant to the Certificate of Designation, the undersigned
hereby elects to convert the number of shares of Series C Convertible Preferred
Stock (the “Preferred Shares”), of BioHiTech Global, Inc., a Delaware
corporation (the “Company”), indicated below into shares of common stock of the
Company, as of the date specified below.

 

Date of Conversion:  

 

Number of Preferred Shares to be converted:    

 

Share certificate no(s). of Preferred Shares to be converted:    

 

Tax ID Number (If applicable):  

 

Conversion Price:  

 

Number of shares of Common Stock to be issued:  

 

Please issue the shares of Common Stock into which the Preferred Shares are
being converted in the following name and to the following address:

 

Issue to:          

 

Address:  

 

Telephone Number:  

 

Facsimile Number:  

 

Holder:  

 

23 

 

 

By:           Title:           Dated:      

 

Account Number (if electronic book entry transfer):           Transaction Code
Number (if electronic book entry transfer):      

 

24 

 

 

EXHIBIT B

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
[_________________________] to issue the above indicated number of shares of
Common Stock in accordance with the Conversion Notice dated __________, 201_
from the Company and acknowledged and agreed to by [_____________________].

 

  BioHiTech Global Inc.       By:     Name:     Title:  

 

25 

